DETAILED ACTION
This office action is in response to amendments filed on 05/19/2022. Claims 1-13 and 15-19 are pending. Claims 14 and 20 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a plurality of neurons of neural network circuitry implemented using one or more processors and configured to generate a cycle value based on a target speed, based on a speed value associated with the motor at a particular time, and based on a current value associated with the motor at the particular time, wherein the plurality of neurons is configured to be trained to generate the cycle value to minimize an error between the cycle value and a training cycle value for each training vector of a plurality of training vectors and wherein the apparatus is configured to have generated the plurality of training vectors; and motor circuitry configured to control, based on the cycle value, a set of switching elements to drive the motor, wherein the motor comprises a DC brushless or a DC-excited motor.
a plurality of neurons of neural network circuitry implemented using one or more processors and configured to generate a cycle value based on a target speed, based on a speed value associated with the motor at a particular time, and based on a current value associated with the motor at the particular time, wherein the plurality of neurons is configured to be trained to generate the cycle value to minimize an error between the cycle value and a training cycle value for each training vector of a plurality of training vectors and wherein the apparatus is configured to have generated the plurality of training vectors; and motor circuitry configured to control, based on the cycle value, a set of switching elements to drive the motor, wherein the motor comprises a DC brushless or a DC-excited motor.
a plurality of neurons of neural network circuitry implemented using one or more processors and configured to generate a cycle value based on a target speed, based on a speed value associated with the motor at a particular time, and based on a current value associated with the motor at the particular time, wherein the plurality of neurons is configured to be trained to generate the cycle value to minimize an error between the cycle value and a training cycle value for each training vector of a plurality of training vectors and wherein the apparatus is configured to have generated the plurality of training vectors; and motor circuitry configured to: control, based on the cycle value, a set of switching elements to drive the motor; receive a reference speed; and determine the target speed based on the reference speed, the speed value associated with the motor at the particular time, and one or more previous speed values associated with the motor at one or more previous times that occur before the particular time.
a plurality of neurons of neural network circuitry implemented using one or more processors and of an apparatus for driving the motor, a cycle value based on a target speed, based on a speed value associated with the motor at a particular time, and based on a current value associated with the motor at the particular time, wherein the plurality of neurons is configured to be trained to generate the cycle value to minimize an error between the cycle value and a training cycle value for each training vector of a plurality of training vectors and wherein the apparatus is configured to have generated the plurality of training vectors; and controlling, by motor circuitry and based on the cycle value, a set of switching elements to drive the motor, wherein the motor comprises a DC brushless or a DC-excited motor.
The closest prior art Li et al. US 20150039545 A1 teaches controlling an AC electrical machine can include providing a PWM converter operably connected between an electrical power source and the AC electrical machine and providing a neural network vector control system operably connected to the PWM converter. The control system can include a current-loop neural network configured to receive a plurality of inputs. The current-loop neural network can be configured to optimize the compensating dq-control voltage. The inputs can be d- and q-axis currents, d- and q-axis error signals, predicted d- and q-axis current signals, and a feedback compensating dq-control voltage. The d- and q-axis error signals can be a difference between the d- and q-axis currents and reference d- and q-axis currents, respectively. The method can further include outputting a compensating dq-control voltage from the current-loop neural network and controlling the PWM converter using the compensating dq-control voltage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/            Examiner, Art Unit 2846